Megola Announces Opening of a Brokerage Account at Glendale Securities, Inc. for
Stock Buyback Plan


 
POINT EDWARD, ON – September 8, 2010 - Megola Inc. (OTCBB:MGON - News),
announced today it has opened a brokerage account with Glendale Securities, Inc.
which will enable the company to buyback its common shares in the open market.
Megola and Glendale Securities, Inc. will follow the guidelines found in the
1934 Act's Rule 10b-18--Purchases of Certain Equity Securities by the Issuer.
Technically, Rule 10b-18 provides a safe harbor only for repurchases of common
stock. 


“The Board of Directors unanimously voted to open an account which will give the
company the ongoing option to buy its common shares in the open market," says
Joel Gardner, President and CEO of Megola Inc. “The reasoning behind the share
repurchase program is twofold. First, an immediate buyback strategy will enable
the company to potentially reduce the number of outstanding common shares
thereby putting pressure on any short sellers. Second, the company views share
repurchases over time as another way to essentially create shareholder value by
purchasing any stock below $0.20 which is the current conversion price per share
for the 1,092,255 Preferred Series A Shares that are still outstanding,”
continues Gardner.


Megola has recently reduced the outstanding shares by 7,031,800 from 33,570,455
to 26,538,655 by moving management’s restricted common share volume back into
Preferred Series B holdings. Series B Shares have no voting rights or warrant
options attached to them. Management also currently holds 641,459 Preferred
Series A Shares, or approximately 58.7% of the remaining Preferred Series A
Shares eligible for conversion to Common, which may further help to deter short
sellers from targeting Megola’s common stock.


Recent trade activity of Megola’s stock since June 1, 2010 (after conversion
dates of Megola’s preferred series A and B shares), shows that of the
approximately 7.9 million shares traded over 50%, or approximately 4 million,
have been Short Sales.


For more information on Hartindo products and Megola Inc. please visit
www.megola.com 


As of September 7, 2010, the Common Share structure for Megola is as follows:
 
Authorized:
200,000,000
 
Outstanding:
  26,538,655
 
Restricted:
       130,287
 
Float:
26,408,368
 

 
Shareholders and investors are strongly cautioned against placing undue reliance
on information set forth in these communications in making any investment
decisions concerning our securities.
 
The matters set forth in this press release are forward-looking statements
within the meaning of the "safe harbor" provisions of the Private Securities
Litigation Reform Act of 1995. These forward-looking statements are subject to
risks and uncertainties that may cause actual results to differ materially.
These risks are detailed from time to time in the company's periodic reports
filed with the Securities and Exchange Commission including the company's Annual
Report, Quarterly Reports and other periodic filings. These forward-looking
statements speak only as of the date hereof. The company disclaims any intent or
obligation to update these forward-looking statements.
 
Contact Information:
 
Megola Inc.
Daniel Gardner
1 888 558 6389
IRinfo@megola.com
http://www.megola.com
 
 
 

--------------------------------------------------------------------------------

 